Exhibit 10.2
(CIT LOGO) [b73703wib7370301.gif]

      CIT Bank
2180 South 1300 East
Suite 250
Salt Lake City, Utah 84106   The CIT Group/Business Credit, Inc.
CIT Capital Securities LLC
505 Fifth Avenue
New York, New York 10017           January 9, 2009

Senior Credit Facility
Commitment Letter
CONFIDENTIAL
Wellman, Inc.
3303 Port & Harbor Drive
Bay St. Louis, MS 39520
Attention: Messrs. Mark Ruday and
 Keith R. Phillips
Ladies and Gentlemen:
Wellman, Inc., debtor and debtor-in-possession in the Chapter 11 Cases referred
to below (“Parent”), Solus L.P. (“Solus”) and Blackrock Advisors (“Blackrock”,
and together with Solus, individually and collectively, “Sponsor”) have advised
The CIT Group/Business Credit, Inc. (“CITBC” or “Agent”), CIT Bank (“CIT Bank”)
and CIT Capital Securities LLC (“CITCS” or “Arranger” and, together with CITBC
and CIT Bank, the “Commitment Parties”; sometimes referred to herein as “we” or
“us”) that Parent intends to consummate the Plan of Reorganization (the “Plan”)
confirmed in the pending cases of Parent and its subsidiaries filed under
Chapter 11 of the United States Bankruptcy Code (collectively, the “Chapter 11
Cases”) (the “Transaction”). All references to “Parent”, “Borrowers” or “Parent
and its subsidiaries” for any period from and after consummation of the
Transaction shall mean and refer to each such entity after giving effect to the
consummation of the Plan.
1. Commitments.
The Sponsor and Parent have requested that the Commitment Parties commit to
provide senior credit facilities in the aggregate amount of up to $35,000,000
(to be comprised of a revolving credit facility in an aggregate principal amount
of up to $35,000,000) (the “Senior Credit Facility”). The proceeds of loans
Securities and investment banking services provided through CIT Capital
Securities LLC, an affiliate of CIT.

 



--------------------------------------------------------------------------------



 



made under the Senior Credit Facility will be used: (i) to refinance the
existing debtor-in-possession financing of the Borrowers (as defined below) in
the Chapter 11 Cases, (ii) to fund payments required in order to substantially
consummate the Plan, (iii) to pay for fees and expenses associated with the
Transaction; and (v) for general corporate purposes.
Based upon and subject to the terms and conditions set forth in this commitment
letter (the “Commitment Letter”), the Summary Terms and Conditions attached
hereto as Appendix A (the “Term Sheet”) and the fee letter of even date herewith
(the “Fee Letter”, and together with the Commitment Letter and the Term Sheet,
the “Commitment”), (i) CITBC and CIT Bank are pleased to advise you of their
commitment to provide up to $35,000,000 of the Senior Credit Facility,
(ii) CITBC is pleased to advise you of its commitment to act as the
administrative agent and collateral agent in respect thereof and (iii) CITCS is
pleased to advise you of its agreement to act as the arranger and sole
bookrunner for the Senior Credit Facility. CITBC will act as the sole
administrative agent and sole collateral agent and CITCS will act as the sole
lead arranger and sole bookrunner for the Senior Credit Facility. You agree that
no other agents or arrangers will be appointed, and no other titles or
compensation (other than as set forth in the Fee Letter) will be awarded or paid
in connection with the Senior Credit Facility unless approved by the Commitment
Parties.
In consideration of the commitments and agreements of the Commitment Parties
hereunder, you agree to pay the nonrefundable fees described in the Term Sheet
and the Fee Letter.
2. Conditions.
The Commitment does not set forth all of the terms and conditions of the
proposed financing; rather, it only summarizes the major points of understanding
which will be the basis of the final financing agreements and related
documentation (which are collectively referred to herein as the “Loan
Documentation”) which will be drafted by, and will be in form and substance
satisfactory to, the Commitment Parties, Parent and their respective counsel for
senior debt financing transactions of this kind. All terms used in this
Commitment Letter and not otherwise defined herein shall have the meanings
ascribed to them in the Term Sheet.
The Commitment is issued by the Commitment Parties based upon the financial and
other information regarding Holdco (as defined below), Borrowers (as defined in
the Term Sheet) and their subsidiaries and the Transaction previously provided
to the Commitment Parties. Accordingly, the Commitment and the structure and
terms of the Senior Credit Facility set forth in the Term Sheet are subject to
the fulfillment to the satisfaction of each of the Commitment Parties of the
following conditions (in addition to those set forth in the Term Sheet):
(i) there shall not have occurred after November 30, 2008 any event, development
or circumstance that has had or would reasonably be expected to have a material
adverse effect on the business, assets, liabilities (actual or contingent),
operations, condition (financial or otherwise) or prospects of the Borrowers and
their subsidiaries, taken as a whole (a “MAE”), provided that, the filing and
pendency of the Chapter 11 Cases shall not be deemed to have resulted in such
MAE for the purposes hereof; (ii) the Commitment Parties shall not become aware
of any information or other matter (including new or updated financial
information or projections) concerning the Borrowers and their subsidiaries or
the Transaction that differs from, or is inconsistent with, the information
previously provided to the Commitment Parties by or on behalf of the Borrowers
and their subsidiaries to the extent that such differences and inconsistencies,
taken as a whole, would result in a MAE; (iii) the Commitment Parties shall have
completed and be satisfied with the results of their legal due diligence
investigation of the Borrowers and their subsidiaries, and shall have completed
their tax due diligence investigation of the Borrowers and their subsidiaries,
as a result of which tax due diligence investigation the Commitment Parties
shall be reasonably satisfied as to the Borrowers’ ability to achieve the
financial results projected in any Projections provided to the Commitment
Parties by or on behalf of the Borrowers; (iv) the Commitment Parties shall have
determined that there are no competing issuances of debt, securities or
commercial bank facilities of the Parent and its subsidiaries or any affiliate
thereof, being offered, placed
Securities and investment banking services provided through CIT Capital
Securities LLC, an affiliate of CIT.

2



--------------------------------------------------------------------------------



 



or arranged at any time prior to the consummation of the Senior Credit Facility,
except with the prior written consent of the Commitment Parties; and (v) there
shall not be any pending or threatened litigation or other proceedings (private
or governmental) with respect to any of the transactions contemplated hereby,
other than the filing and the pendency of the Chapter 11 Cases.
3. Syndication.
We reserve the right, prior to or after the execution of the Loan Documentation,
to syndicate all or a portion of the Senior Credit Facility to a group of
financial institutions (together with CIT Bank, the “Lenders”) identified by us
in consultation with you. If at any time we choose to commence our syndication
efforts, you agree to reasonably assist us in completing a satisfactory
syndication.
4. Information.
You hereby represent and covenant that (i) all information, other than
Projections, which has been or is hereafter made available to the Commitment
Parties by or on behalf of either Sponsor, the Borrowers, Guarantors, or their
representatives in connection with the transactions contemplated hereby
(“Information”) is or, when furnished, will be complete and correct in all
material respects and does not and will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made, and (ii) the Projections that have been or will
be made available to Commitment Parties have been and will be prepared in good
faith based upon assumptions that are reasonable at the time made and at the
time made available to the Commitment Parties. You hereby agree to supplement
the Information and the Projections from time to time and to promptly advise us
of all developments materially affecting Sponsor, Borrowers, Guarantors, any of
their respective subsidiaries or affiliates or the transactions contemplated
hereby until the closing date of the Senior Credit Facility so that the
representation and warranty in the preceding sentence is correct on the closing
date of the Senior Credit Facility. In structuring and entering into the Senior
Credit Facility, the Commitment Parties will be using and relying on the
Information and the Projections without independent verification thereof.
5. Indemnity and Expenses.
Borrowers and their subsidiaries, jointly and severally, agree (a) to indemnify
and hold harmless each Commitment Party and the Lenders and their respective
affiliates and controlling persons and the respective officers, directors,
employees, agents, attorneys, members and successors and assigns of each of the
foregoing (each, an “Indemnified Person”) from and against any and all losses,
claims, damages, liabilities and expenses, joint or several, to which any such
Indemnified Person may become subject arising out of or in connection with this
Commitment Letter (including the Term Sheet), the Fee Letter, the Transaction,
the Senior Credit Facility or the syndication thereof or any related transaction
or any claim, litigation, investigation or proceeding relating to any of the
foregoing, regardless of whether any such Indemnified Person is a party thereto,
and to reimburse each such Indemnified Person upon demand for any reasonable
legal or other expenses incurred in connection with investigating or defending
any of the foregoing; provided that the foregoing indemnity will not, as to any
Indemnified Person, apply to losses, claims, damages, liabilities or related
expenses to the extent they are found in a final, non-appealable judgment of a
court of competent jurisdiction to have resulted from the willful misconduct or
gross negligence of such Indemnified Person or of any of its officers,
directors, employees, or agents, and (b) to reimburse each Indemnified Person
from time to time, upon presentation of a summary statement, for all reasonable
out-of-pocket expenses (including but not limited to expenses of the Commitment
Parties’ due diligence investigation, syndication expenses, travel expenses,
appraisal, consulting and auditing fees, and reasonable fees, disbursements and
other charges of counsel to the Commitment Parties (any and all of the foregoing
being referred to herein collectively as “Expenses”)), in each case incurred in
connection with the Senior Credit Facility and the preparation of this
Commitment Letter, the Fee Letter, the Loan Documentation and any security
arrangements in connection therewith and the
Securities and investment banking services provided through CIT Capital
Securities LLC, an affiliate of CIT.

3



--------------------------------------------------------------------------------



 



administration, amendment, modification or waiver thereof (or any proposed
amendment, modification or waiver thereof), whether or not the closing date
occurs for the Senior Credit Facility or any Loan Documentation is executed and
delivered or any extensions of credit are made under the Senior Credit Facility.
Notwithstanding any other provision of this Commitment Letter, (i) no
Indemnified Person shall be liable for (A) any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems, except to the
extent such damages are found in a final, non-appealable judgment of a court of
competent jurisdiction to have resulted from the willful misconduct or gross
negligence of such Indemnified Person or (B) any indirect, special, punitive or
consequential damages in connection with its activities related to the Senior
Credit Facility, and (ii) prior to the Close Date (as defined below), without
the prior consent of Parent, the Commitment Parties shall not at any time incur
Expenses that exceed, in the aggregate, the amount of the Good Faith Deposit (as
defined in the Fee Letter) then held by the Commitment Parties; provided, that,
the foregoing shall in no manner limit or waive Borrowers’ agreements with
respect to the Good Faith Deposit which are set forth in the Fee Letter.
6. Other Services.
You acknowledge that the Commitment Parties and their affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other persons in respect of which you may have conflicting
interests regarding the transactions described herein and otherwise. Neither the
Commitment Parties nor any of their affiliates will use confidential information
obtained from you by virtue of the transactions contemplated by this Commitment
Letter or their other relationships with you in connection with the performance
by them of services for other persons, and neither the Commitment Parties nor
any of their affiliates will furnish any such information to other persons. You
also acknowledge that neither the Commitment Parties nor any of their affiliates
have any obligation to use in connection with the transactions contemplated by
this Commitment Letter, or to furnish to you, confidential information obtained
by them from other persons.
You hereby agree that, on or after the closing of the Senior Credit Facility,
the Commitment Parties or any of their affiliates may place “tombstone”
advertisements (which may include any of Sponsors’ and/or Borrowers’ trade names
or corporate logos and a brief description of the Senior Credit Facility and the
Transaction) in publications or other media of their choice (including without
limitation “e-tombstones” published or otherwise circulated in electronic form
and related hyperlinks to the Sponsors’ and/or Borrowers’ corporate website) at
such Commitment Party’s own expense. In addition, any Commitment Party may
disclose the information about the Senior Credit Facility and the Transaction to
market data collectors and similar service providers to the financing community.
7. Confidentiality.
This Commitment Letter is delivered to you on the understanding that none of
this Commitment Letter, the Term Sheet or the Fee Letter nor any of their terms
or substance shall be disclosed by you, directly or indirectly, to any other
person except (a) to your respective officers, employees, attorneys,
accountants, advisors and agents on a confidential and need-to-know basis,
(b) as required by applicable law or compulsory legal process or, in the case of
the Commitment Letter and the Term Sheet (but expressly excluding the Fee
Letter), as may be necessary or advisable (in the Borrowers’ opinion) to comply
with applicable securities law (in which case you agree to inform us promptly
thereof), and (c) in a matter involving assertion by any party of a breach of
this Commitment Letter, the Term Sheet or the Fee Letter by any other party;
provided that, you may disclose this Commitment Letter, the Term Sheet and the
contents hereof and thereof (but not the Fee Letter or the contents thereof) to
(i) the Official Committee of Unsecured Creditors appointed in the Chapter 11
Cases, (ii) the existing lenders to Parent and its subsidiaries in the
Chapter 11 Cases (the “DIP Lenders”), and (iii) such Committee’s and such DIP
Lenders’ respective attorneys, accountants and advisors on a confidential and
need-to-know basis; provided, however, that such disclosure shall be made only
on the condition that such matters may not,
Securities and investment banking services provided through CIT Capital
Securities LLC, an affiliate of CIT.

4



--------------------------------------------------------------------------------



 



except as required by law, be further disclosed and in no event shall any of
such persons or entities be entitled to rely upon this Commitment Letter. None
of this Commitment Letter, the Term Sheet or the Fee Letter nor any of their
terms or substance shall be disclosed by the Sponsors, Parent or any of their
respective subsidiaries directly or indirectly to any other potential source of
financing without the prior written consent of the Commitment Parties. No
person, other than the parties hereto, is entitled to rely upon this Commitment
Letter or any of its contents or have any beneficial or legal right, remedy, or
claim hereunder. No person shall, except as required by law, use the name of, or
refer to, any Commitment Party, or any of their affiliates, in any
correspondence, discussions, press release, advertisement or disclosure made in
connection with the Senior Credit Facility without the prior written consent of
such Commitment Party. Notwithstanding the foregoing, the Parent may file this
Commitment Letter (including the Term Sheet, but expressly excluding the Fee
Letter) with the United States Bankruptcy Court for the Southern District of New
York (the “Bankruptcy Court”), in which court the Chapter 11 Cases are pending.
8. Survival.
The compensation, reimbursement, expense, indemnification, confidentiality,
governing law, forum and waiver of jury trial provisions contained herein and in
the Fee Letter shall remain in full force and effect regardless of whether
definitive financing documentation shall be executed and delivered and
notwithstanding the termination of this Commitment Letter or the commitments of
the Commitment Parties.
9. Assignments; Amendments; Governing Law, Etc.
The Commitment shall not be assignable by you without the prior written consent
of the Commitment Parties. The Commitment is intended to be solely for the
benefit of the parties hereto and is not intended to confer any benefits upon,
or to create any rights in favor of, any person other than the parties hereto
(and Indemnified Persons) and you agree that it does not create a fiduciary
relationship among the parties hereto. The Commitment Parties may assign their
commitments hereunder to any of their affiliates or any Lender. Any such
assignment to an affiliate will not relieve the Commitment Parties from any of
their obligations hereunder unless and until such affiliate shall have funded
the portion of the commitment so assigned. Any assignment to a Lender shall
release the Commitment Parties from the portion of their commitments hereunder
so assigned. Any and all obligations of, and services to be provided by, the
Commitment Parties hereunder (including, without limitation, the Commitment) may
be performed and any and all rights of the Commitment Parties hereunder may be
exercised by or through any of their affiliates or branches. THIS COMMITMENT
LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.
EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT OR THE PERFORMANCE OF SERVICES
HEREUNDER.
Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the non-exclusive jurisdiction of any New York
State court or Federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Commitment Letter or the transactions
contemplated hereby, or for recognition or enforcement of any judgment, and
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court, (b) waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Commitment Letter or the transactions contemplated hereby in any New York
State or in any such Federal court and (c) waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
Securities and investment banking services provided through CIT Capital
Securities LLC, an affiliate of CIT.

5



--------------------------------------------------------------------------------



 



This Commitment Letter, together with the Term Sheet and the Fee Letter,
embodies the entire understanding among the parties hereto relating to the
matters discussed herein and therein and supersedes all prior discussions,
negotiations, proposals, agreements and understandings, whether oral or written,
relating to the subject matter hereof and thereof. No course of prior conduct or
dealings between the parties hereto, no usage of trade, and no parole or
extrinsic evidence of any nature, shall be used or be relevant to supplement,
explain or modify any term used herein. Any modification or waiver of the
Commitment or the terms hereof must be in writing, must be stated to be such and
must be signed by an authorized representative of each party hereto.
10. Patriot Act.
Each of the Commitment Parties hereby notifies you that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “Patriot Act”), it is required to obtain, verify
and record information that identifies each Sponsor, each Borrower and each
Guarantor, which information includes names and addresses and other information
that will allow such party to identify each Sponsor, the Borrowers and each
Guarantor in accordance with the Patriot Act.
11. Acceptance of Commitment; Termination.
If you wish to accept the Commitment, please return executed counterparts of
this Commitment Letter and the Fee Letter to CITBC, together with a wire
transfer to CIT’s order in the amount required by the Fee Letter, on or before
5:00 p.m., New York City time, on January 10, 2009; otherwise, the offer set
forth herein shall automatically terminate on such date and time and be of no
further force or effect. In the event that the initial borrowing in respect of
the Senior Credit Facility does not occur on or before March 15, 2009 or the
closing of the Transaction without the use of the Senior Credit Facility, then
this Commitment Letter and the commitment and undertakings of each Commitment
Party hereunder shall automatically terminate (except for such provisions hereof
which survive such termination in accordance with the terms hereof), unless the
Commitment Parties shall, in their discretion, agree to an extension. Before
such date, any Commitment Party may terminate its obligations under this
Commitment Letter if any event occurs or information becomes available that, in
its judgment, results or is likely to result in the failure to satisfy any
condition precedent set forth or referred to herein or in the Term Sheet or the
other exhibits hereto.
[SIGNATURE PAGE FOLLOWS]
Securities and investment banking services provided through CIT Capital
Securities LLC, an affiliate of CIT.

6



--------------------------------------------------------------------------------



 



This Commitment Letter may be executed in any number of counterparts, each of
which, when so executed, shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page of this Commitment Letter by
facsimile or electronic transmission shall be effective as a delivery of a
manually executed counterpart of this Commitment Letter.

          Very truly yours,

THE CIT GROUP/BUSINESS CREDIT, INC.
    By:         Name:         Title:         CIT BANK
    By:         Name:         Title:         CIT CAPITAL SECURITIES LLC
    By:         Name:         Title:         The Foregoing Is Hereby Accepted
And
Agreed To In All Respects By The Undersigned:

WELLMAN, INC.,
debtor and debtor-in-possession,
for itself and its subsidiaries
    By:         Name:         Title:        

Securities and investment banking services provided through CIT Capital
Securities LLC, an affiliate of CIT.
Wellman Commitment Ltr Signature Page

 



--------------------------------------------------------------------------------



 



(CIT LOGO) [b73703wib7370301.gif]
APPENDIX A
SUMMARY TERMS AND CONDITIONS
WELLMAN, INC.
January 9, 2009
$35,000,000 Senior Credit Facility
The Summary Terms and Conditions outlined below is the “Term Sheet” referred to
in the Commitment Letter, dated January 9, 2009, from the Commitment Parties to
Wellman, Inc., debtor and debtor-in-possession (the “Commitment Letter”). Terms
used in this Term Sheet without definition have the meanings assigned to such
terms in the Commitment Letter.

     
Borrowers:
  Wellman, Inc., as reorganized pursuant to the Plan (“Reorganized Wellman”),
and certain of its domestic subsidiaries designated by CITBC. For purposes of
this Term Sheet, Reorganized Wellman and each such domestic subsidiary are
hereinafter referred to, individually as the “Borrower” and collectively,
jointly and severally, as the “Borrowers”. Reorganized Wellman shall be a
wholly-owned subsidiary of Wellman Holdings, Inc. (“Holdco”), a newly formed
holding company to be controlled by the Sponsors. Sponsors shall own at least
51% of the capital stock of Holdco as of the Close Date. Holdco has not and will
not engage in any business activities and has not had and will not have any
assets or other holdings, other than the equity ownership interests of
Reorganized Wellman. The ultimate structure, including, without limitation,
those persons to be “Borrowers” and “Guarantors” under the Credit Facilities,
will be determined upon CIT’s review of the deal structure for the Transaction.
 
   
Guarantors:
  Holdco and all present and future direct or indirect domestic subsidiaries of
Reorganized Wellman or Holdco that are not a Borrower (other than GuardWell
Insurance Company). The Senior Credit Facility will be fully and unconditionally
guaranteed on a joint and several basis by all Guarantors, subject to exceptions
to be agreed to the extent such guarantees would be prohibited by applicable law
or would result in materially adverse tax consequences.
 
   
Administrative, Collateral Agent:
  The CIT Group/Business Credit, Inc. (“CITBC” or “Agent”; each of CITBC and CIT
Bank are collectively referred to in this Summary Terms and Conditions as
“CIT”).
 
   
Lenders:
  A syndicate of financial institutions (including CIT Bank) to be arranged by
the Arranger.
 
   
Sole Arranger, Sole Bookrunner:
  CIT Capital Securities LLC (“CITCS” or “Arranger”).

Summary Terms and Conditions
Securities and investment banking services provided through CIT Capital
Securities LLC, an affiliate of CIT.

A-1



--------------------------------------------------------------------------------



 



     
Sponsor:
  Solus, LP and Blackrock Advisors (each, a “Sponsor” and collectively, the
“Sponsors”).]
 
   
Senior Credit Facility:
  Senior secured credit facility (the “Senior Credit Facility”) in an aggregate
principal amount not to exceed $35,000,000, consisting of a $35,000,000 three
(3)-year revolving credit facility (the “Revolver”), including a sub-limit of
$10,000,000 for the issuance of L/C’s (as defined below).
 
   
Closing Date:
  The date on which the initial funding of the Senior Credit Facility occurs
(the “Close Date”).
 
   
Interest Rate:
  See Schedule A hereto.
 
   
Maturity:
  The third anniversary of the Close Date (the “Revolver Maturity Date”)
 
   
Availability:
  Amounts under the Revolver may be borrowed, repaid and reborrowed from the
Close Date until five business days before the Revolver Maturity Date. No more
than $30,000,000 of advances and L/C’s shall be made and issued under the
Revolver on the Close Date. After giving effect to all advances under the
Revolver on the Close Date, including issuances of L/C’s, if applicable, the
Borrowers’ availability under the Revolver shall not be less than $5,000,000 on
the Close Date.
 
   
Borrowing Base:
  All advances and L/C’s under the Revolver will be subject to a Borrowing Base
formula, which will be comprised of corporate, trade accounts receivable and
inventory subject to eligibility criteria. Eligibility definitions and criteria
will be defined in the Loan Documentation (as defined below under the heading
“Loan Documentation”). The Revolver will be available at any time for loans and
L/Cs in an aggregate amount not to exceed the lesser of (i) $35,000,000 and
(ii) the Borrowing Base. The Borrowing Base will be equal to: (A) 85% of
eligible accounts receivable plus (B) the lesser of (1) up to 75% of NOLV (as
defined below) of eligible appraised inventory and (2) up to 60% of the cost of
eligible inventory minus (C) applicable reserves. CIT shall have the ability to
impose additional eligibility criteria with respect to accounts receivable and
inventory and/or impose additional reserves against the Borrowing Base in its
commercially reasonable discretion. CIT will have its own internal auditor or an
independent accounting firm perform field audit(s) of the Borrowers’ books and
records, if necessary, and accounts receivable and inventory during the term of
the Senior Credit Facility. Such field audits shall be performed on a quarterly
basis during the first year of the Senior Credit Facility and thereafter at
least annually and more frequently in CIT’s reasonable discretion.
 
   
Letter of Credit Issuing Bank:
  CIT and/or certain Lenders (each, an “L/C Issuer”) shall either issue letters
of credit directly or select another banking or financial institution to issue
letters of credit as to which L/C Issuer shall issue letter of credit
participation or support agreements (such letters of credit and letter of credit
participation or support agreements are referred to herein as “L/Cs”).
 
   
 
  To the extent that Borrowers do not reimburse the L/C Issuer for drawings
under L/Cs, the Lenders under the Revolver shall be unconditionally obligated to
fund participations therein on a ratable basis.

Summary Terms and Conditions
Securities and investment banking services provided through CIT Capital
Securities LLC, an affiliate of CIT.

A-2



--------------------------------------------------------------------------------



 



     
Revolver Fees:
  An unused line fee shall be payable on the average daily unutilized portion of
the Revolver for each quarter (or part thereof) after the Close Date (the
“Average Unutilized Amount”) at a rate per annum equal to, for any such quarter,
(a) 1.00% if the Average Unutilized Amount for such quarter was equal to or
greater than $10,000,000, and (b) 0.75% if the Average Unutilized Amount for
such quarter was less than $10,000,000 . Such fee will be payable quarterly in
arrears on the first day of each quarter and on the date of termination of the
Revolver commitment. The undrawn amount of outstanding L/Cs shall count as
utilization of the Revolver for purposes of calculating this fee.
 
   
 
  An L/C fee shall be payable to CIT on behalf of each Revolver Lender with
respect to such Revolver Lender’s participation in the L/Cs at the applicable
margin per annum used for determining interest payable in respect of LIBOR loans
made under the Revolver on the average daily undrawn amount of L/Cs, payable
monthly in arrears. The Borrowers shall also be responsible for paying any fees,
costs or expenses (including fronting fees) due to any banking or financial
institution (other than CIT) for any L/Cs issued by such other banking or
financial institution in reliance on credit support furnished by CIT.
 
   
 
  The other fees are set forth in the Fee Letter.
 
   
Use of Proceeds:
  The Revolver will be used (subject to the terms and conditions of the Loan
Documentation): (i) to fund all payments required for the substantial
consummation of the Plan, (ii) to refinance existing debtor-in-possession
financing of the Borrowers in the Chapter 11 Cases, (iii) to fund the Borrowers’
ongoing working capital requirements, (iv) to pay for fees and expenses
associated with the Senior Credit Facility and other bankruptcy related claims
and expenses, and (v) for general corporate purposes s.
 
    CERTAIN PAYMENT TERMS
 
   
Optional Prepayment:
  The Borrowers may prepay principal amounts outstanding under the Revolver from
time to time without premium or penalty, except that LIBOR-based loans may only
be prepaid at the end of the applicable interest period, unless the Borrowers
pay all breakage costs associated with such prepayment.
 
   
Mandatory Prepayment:
  Borrowers will be required to make mandatory prepayments in respect of the
Revolver in an amount equal to (in each case, subject to such exceptions to be
mutually agreed upon):
 
   

  •   100% of the net cash proceeds (to be defined) from any sale or other
disposition of assets of the Borrowers or their subsidiaries (subject to certain
exceptions to be determined) other than net cash proceeds of sales or other
dispositions of inventory, and other assets in the ordinary course of business

Summary Terms and Conditions
Securities and investment banking services provided through CIT Capital
Securities LLC, an affiliate of CIT.

A-3



--------------------------------------------------------------------------------



 



      and net cash proceeds up to an amount to be determined that are reinvested
in other assets useful in the business of the Borrowers and their subsidiaries
within 180 days of their receipt upon terms and conditions to be mutually agreed
upon;     •   100% of the net cash proceeds from the issuance of any equity
securities by Holdco, the Borrowers or any subsidiaries of the Borrowers or
Holdco;     •   100% of the net cash proceeds from the incurrence of
indebtedness by Holdco, the Borrowers or any of their subsidiaries (if and to
the extent such indebtedness is consented to by Lenders in accordance with the
Loan Documentation); and     •   100% of the net cash proceeds from insurance
paid on account of any loss of any property or assets of the Borrowers or their
subsidiaries in excess of an amount to be agreed (other than net cash proceeds
that are reinvested, or that the Borrowers have entered into a binding contract
to reinvest, in the business of the Borrowers and their subsidiaries (or used to
replace damaged or destroyed assets) within 180 days) of receipt thereof.     •
  100% of Extraordinary Receipts (to be defined).

     
COLLATERAL
   
 
   
 
  The Senior Credit Facility (including any obligations under hedging
arrangements provided by the Lenders) will be secured by a perfected first
priority security interest in and lien or mortgage upon all assets (real, mixed
and personal property), in each case, whether now owned or hereafter acquired,
including, without limitation, all receivables, accounts, inventory, general
intangibles (including payment intangibles), property, plant and equipment, fee
owned and leased real property (including a leasehold mortgage covering certain
land leased by Borrowers pursuant to a 99-year ground lease and all building and
other improvements thereon owned by Borrowers, located in Hancock, Mississippi
(the “Headquarters Property”)) and patents and other intellectual properties of
Borrowers and Guarantors and their present and future domestic subsidiaries, in
each case, whether now owned or hereafter acquired, and all proceeds and
products of any of the foregoing (including insurance proceeds). The Senior
Credit Facility will also be collateralized by a perfected first priority pledge
of (i) 100% of the issued and outstanding capital stock or other equity
interests of the Borrowers and Guarantors (excluding the equity interests of
Holdco) and the Borrowers’ and Guarantors’ direct or indirect domestic
subsidiaries and (ii) 662/3% of the issued and outstanding capital stock or
other equity interests of the Borrowers’ and Guarantors’ direct and indirect
first-tier foreign subsidiaries, in each case, whether now owned or hereafter
acquired, and a pledge of all intercompany indebtedness and, in all cases, all
proceeds and products thereof. Without limiting the foregoing, Borrowers shall
use its commercially reasonable efforts to deliver landlord consents and waivers
customary in a senior financing wherein the landlord waives any security
interest in the collateral, grants CIT and its assignees reasonable access to
the leased premises, and consents to the future change of control of the tenant,
in the event CIT forecloses on the equity pledge, to the extent such consent is
required pursuant to the terms of the lease.

Summary Terms and Conditions
Securities and investment banking services provided through CIT Capital
Securities LLC, an affiliate of CIT.

A-4



--------------------------------------------------------------------------------



 



     
 
  The foregoing security shall ratably secure the Senior Credit Facility and any
permitted interest rate swap or similar hedging arrangements between the
Borrowers or Guarantors and a Lender or its affiliates under the Senior Credit
Facility.
 
   
Capitalization:
  The initial capitalization of Holdco and the Borrowers must be satisfactory to
CIT Bank and Agent, and Sponsors and other investors acceptable to CIT Bank and
Agent shall have contributed at least $35,000,000 in new cash equity to Holdco.
Sponsors shall collectively own at least 51% of the capital stock of Holdco as
of the Close Date.
 
   
CERTAIN CONDITIONS
   
 
   
Conditions Precedent:
  Closing and the initial funding under the Senior Credit Facility will be
subject to the satisfaction of all conditions precedent customarily required by
CIT Bank and Agent in similar financings and any additional conditions precedent
deemed necessary or appropriate by CIT Bank and Agent in good faith in the
context of this transaction, including but not limited to:
 
   

  1.   (a) CIT Bank’s and Agent’s review of and reasonable satisfaction in all
respects with the final Plan and (b) the order of the Bankruptcy Court
confirming the Plan (the “Confirmation Order”), in form and substance reasonably
satisfactory to CIT Bank and Agent, shall have been entered, following due
notice to all creditors and other parties-in-interest, confirming the Plan, (c)
(i) the effective date of the Plan (the “Effective Date”) shall have occurred,
(ii) the Confirmation Order shall be a valid, subsisting and continuing final
order, and (iii) the satisfaction (or valid waiver) of all conditions precedent
to the consummation of the Plan (other than any condition relating to the
funding under the Senior Credit Facility), and all agreements and undertakings
of the parties under the Plan to be performed by the Effective Date shall have
been satisfied and performed; (c) the Agent’s confirmation that any retention of
jurisdiction by the Bankruptcy Court shall not govern the enforcement of the
Senior Credit Facility or any rights and remedies related thereto, (d) no
motion, action or proceeding shall be pending or filed by any party-in-interest
to Borrowers’ Chapter 11 Cases which could adversely affect the Plan, the
consummation of the Plan, the business or operations of the Borrowers and
Guarantors, or the Senior Credit Facility, and (e) the Confirmation Order shall
not have been reversed, vacated, amended, supplemented, modified or appealed and
shall not be subject to any pending motion for reconsideration or any motion for
review.         No motion, action or proceeding shall be pending or, to the
knowledge of the Borrowers or CIT Bank or Agent, threatened against the
Borrowers or Guarantors by any creditor or other party-in-interest in the
Bankruptcy Court or any other court of competent jurisdiction which may
adversely affect the Plan, the Borrowers’ post-consummation business or the
proposed Senior Credit Facility.

Summary Terms and Conditions
Securities and investment banking services provided through CIT Capital
Securities LLC, an affiliate of CIT.

A-5



--------------------------------------------------------------------------------



 



      The definitive Loan Documentation shall provide that, after the Close
Date, Borrowers and Guarantors shall be in compliance with all terms and
conditions of the Plan that are applicable to Borrowers and Guarantors
subsequent to the Effective Date.     2.   Execution and delivery of
satisfactory Loan Documentation;     3.   CIT and Agent shall have received all
financial and other due diligence information and items required by CIT and
Agent, the results of which shall be satisfactory to CIT and Agent and their
counsel, including but not limited to the following: (a) field examination of
the books, records, assets, liabilities, cash management system, and operations
of the Borrowers; (b) an appraisal of Borrowers’ inventory, in form, scope and
methodology acceptable to CIT in good faith, prepared by an appraiser acceptable
to CIT and upon which CIT and Lenders are expressly permitted to rely, setting
forth the net orderly liquidation value (“NOLV”) of such inventory; and
(c) legal diligence, including, without limitation, review of material
contracts. The findings related to these due diligence items could change the
terms and conditions of this Term Sheet.     4.   Sponsors and other investors
acceptable to CIT Bank and Agent shall have made a minimum cash equity
contribution of $35,000,000 in Holdco (which amount shall have been contributed
to the Borrowers for purposes of consummating the Transaction) and the
capitalization, structure and equity ownership of Holdco and the Borrowers after
consummation of the Transaction, including, but not limited to, the constituent
documents of Holdco, Borrowers and the other Guarantors and related investment
agreements, shall be satisfactory to CIT Bank and Agent;     5.   The Borrowers,
Guarantors and their subsidiaries shall have no third party debt that will
survive the closing of the Senior Credit Facility other than (a) the Senior
Credit Facility; (b) subordinated debt consisting of subordinated second lien
convertible notes issued by Borrowers on the Close Date in an aggregate amount
not to exceed $40,000,000 on terms and conditions satisfactory to CIT (the “2nd
Lien Subordinated Notes”); (c) subordinated debt consisting of conversion of
pre-petition first and second lien term loan debt of Borrowers, pursuant to the
Plan, into subordinated third lien convertible notes issued by Borrowers on the
Close Date in an aggregate amount not to exceed $60,000,000 on terms and
conditions satisfactory to CIT (the “3rd Lien Subordinated Notes”); and
(d) indebtedness owing by Borrowers pursuant to the settlement contract to be
entered into with BP pursuant to the Plan and other debt scheduled in the Loan
Documentation, which may include certain capital leases and other customary
obligations, in each case existing on the Close Date and reasonably approved by
CIT.

The Loan Documentation shall provide that Borrowers shall have the right to
incur additional secured subordinated indebtedness (“4th Lien
Summary Terms and Conditions
Securities and investment banking services provided through CIT Capital
Securities LLC, an affiliate of CIT.

A-6



--------------------------------------------------------------------------------



 



      Debt”), in a maximum aggregate amount to be agreed upon in the Loan
Documentation, provided that (a) the terms and conditions of such indebtedness
shall be reasonably satisfactory to Agent and Lenders, and (b) such indebtedness
shall be subject to an intercreditor and subordination agreement containing
substantially the same terms and conditions as the Intercreditor Agreements (as
defined below) governing the Subordinated Notes (as defined below);     6.   The
terms and conditions of the 2nd Lien Subordinated Notes and the 3rd Lien
Subordinated Notes (collectively, the “Subordinated Notes”) shall be
satisfactory to CIT Bank and the Agent, and the Agent, on behalf of the Lenders,
shall have entered into a separate intercreditor and subordination agreement
with the holders of the 2nd Lien Subordinated Notes (the “2nd Lien
Intercreditor”) and the holders of the 3rd Lien Subordinated Notes (the “3rd
Lien Intercreditor”; and together with the 2nd Lien Intercreditor, collectively,
the “Intercreditor Agreements”), respectively, containing terms and conditions
satisfactory in all respects to CIT Bank and the Agent.         The
Intercreditor Agreements shall provide that the Subordinated Notes are fully
subordinated to the Senior Credit Facility and the security interests and liens
respectively securing same shall be “silent”, fully subordinated to the first
priority security interests and liens securing the Senior Credit Facility.
Without limiting the generality of the foregoing, the Intercreditor Agreements
shall provide that (a) no payments whatsoever shall be permitted with respect to
any Subordinated Notes, other than (i) regularly scheduled cash interest
payments due under the 2nd Lien Subordinated Notes, on a non-accelerated basis,
at a rate not to exceed 10% per annum, provided that, on the date of any such
interest payment and after giving effect thereto, (A) no default or event of
default shall have occurred and be continuing under the Loan Documentation, and
(B) Borrowers shall have excess availability under the Revolver (as determined
under the Loan Documentation) of not less than $5,000,000, and (ii) regularly
scheduled cash and/or non-cash “PIK” interest payments due under the 3rd Lien
Subordinated Notes, on a non-accelerated basis, at a rate not to exceed 5% per
annum, provided that, on the date of any such cash interest payment and after
giving effect thereto, (A) no default or event of default shall have occurred
and be continuing under the Loan Documentation, and (B) Borrowers shall have
excess availability under the Revolver (as determined under the Loan
Documentation) of not less than $5,000,000; and (b) the holders of Subordinated
Notes shall have no rights to commence any action to collect or otherwise
enforce such Notes and shall be prohibited from taking any action with respect
to any collateral securing same until the Senior Credit Facility has been
terminated and all obligations and indebtedness outstanding thereunder have been
indefeasibly paid in full to Agent and Lenders;     7.   The closing of the
Subordinated Notes and the funding of the 2nd Lien Subordinated Notes shall have
occurred on the Close Date on terms and conditions reasonably satisfactory to
CIT Bank and the Agent;

Summary Terms and Conditions
Securities and investment banking services provided through CIT Capital
Securities LLC, an affiliate of CIT.

A-7



--------------------------------------------------------------------------------



 



  8.   CIT shall have received and be satisfied with Borrowers’ internally
prepared monthly financial statements for December, 2008;     9.   CIT shall be
satisfied that there has been no event, development or circumstance that has had
or could reasonably be expected to have a material adverse effect on the
business, assets, liabilities (actual or contingent), operations, condition
(financial or otherwise) or prospects of Holdco, the Borrowers and/or their
subsidiaries, taken as a whole, since the financial statements submitted to CIT
for the month ended November 30, 2008 (provided that the filing and pendency of
the Chapter 11 Cases shall not be deemed to have resulted in such material
adverse effect for the purposes hereof);     10.   CIT and Lenders shall have
received and be satisfied with the Borrowers’ insurance policies, including
endorsements in favor of CIT with respect thereto;     11.   CIT’s receipt and
satisfaction with the results of background checks on the Borrowers’ key
management;     12.   All governmental and third party approvals necessary in
connection with the Transaction shall have been obtained and be in full force
and effect, and all applicable waiting periods shall have expired without any
action being taken or threatened by any authority that would restrain or
otherwise impose adverse conditions on the Transaction;     13.   CIT shall have
received such legal opinions, officer solvency certificates and other documents
and instruments as are customary for transactions of this type or as it may
reasonably request.     14.   Evidence of a valid and perfected first priority
security interest, liens and mortgages in and upon the Collateral in favor of
Agent and Lenders, including UCC and other applicable lien search reports and
lien release documents, in form and substance satisfactory to Agent with respect
to all security interests and liens currently filed against Parent and its
subsidiaries, except for security interests and liens permitted herein and other
permitted encumbrances customary for in similar financings which shall be
identified in the Loan Documentation;     15.   Receipt by CIT of all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the PATRIOT Act and OFAC.     16.  
CIT and Lenders shall have received all fees, costs and expenses payable on or
prior to the Close Date;     17.   CIT and Lenders shall have received and
approved a breakdown of all uses of proceeds, including fees and expenses; and

Summary Terms and Conditions
Securities and investment banking services provided through CIT Capital
Securities LLC, an affiliate of CIT.

A-8



--------------------------------------------------------------------------------



 



  18.   CIT’s receipt of, and satisfaction with, in the case of the leasehold
mortgage to be granted to Agent and Lenders covering the Headquarters Property,
(a) title insurance issued by a title insurance company reasonably satisfactory
to CIT, (b) a survey prepared by independent licensed land surveyor reasonably
satisfactory to CIT, and (c) flood searches, and if applicable, flood insurance;
and the costs of all of the foregoing shall be paid by the Borrowers.

     
Conditions to Extensions of Credit:
  The making of each extension of credit (including amendments, extensions and
increases of L/Cs) shall be conditioned upon (i) the accuracy in all material
respects of all representations and warranties contained in the Loan
Documentation (including, without limitations, the material adverse change and
litigation representations) (ii) there being no default or event of default in
existence at the time of, or after giving effect to the making of, such
extension of credit and (iii) availability under the Borrowing Base.
 
    CERTAIN DOCUMENTATION MATTERS
 
   
Loan Documentation:
  The Senior Credit Facility will be subject to the terms and conditions set
forth in a definitive credit agreement, related security agreement(s),
guarantees, pledge agreements, mortgages, assignment agreements and other
instruments and documents, all of which will be acceptable to CIT, the Lenders
and their legal counsel (collectively, the “Loan Documentation”).
 
   
Representations and Warranties:
  The Senior Credit Facility will contain such representations and warranties by
the Borrowers as are usual and customary for financings of this kind, including,
without limitation, corporate power and authority, due organization and
authorization, execution, delivery and enforceability of the Loan Documentation,
no default, financial condition and solvency, no material adverse change, title
to properties, sufficiency of assets and rights, liens, litigation, payment of
taxes, insurance, subsidiaries, business locations, labor matters, material
contracts, investment company regulations, brokers’ fees, compliance with laws,
environmental and ERISA matters, consents and approvals, compliance with
anti-terrorism laws, creation and perfection of security interests, and full
disclosure (subject to qualifications to be agreed). The Loan Documentation
shall contain reasonable exceptions with respect to representations and
warranties regarding payment of property taxes on certain non-operating assets.

Summary Terms and Conditions
Securities and investment banking services provided through CIT Capital
Securities LLC, an affiliate of CIT.

A-9



--------------------------------------------------------------------------------



 



     
Reporting:
  The Borrowers will provide CIT and Lenders with periodic financial reporting,
including: audited annual financial statements; management discussion and
analysis; unaudited quarterly and monthly financial statements; annual financial
projections; compliance certificates; notice of material events; collateral
reporting; periodic borrowing base certificates; receivables and payables
against aging reports and inventory reports and such other information
reasonably requested by CIT or any Lender.
 
   
Covenants:
  The Senior Credit Facility will contain such affirmative covenants as are
usual and customary for financings of this kind (subject to customary
qualifications), and will likely include, but not be limited to: receipt of
timely and accurate financial information; notification of litigation,
investigations, environmental and ERISA matters and other material adverse
changes; payment and performance of obligations (including, without limitation,
under the Plan); maintenance of existence; maintenance of property and insurance
(including hazard and business interruption coverage); maintenance of accurate
records and accounts; visits and inspection of property and books and records;
compliance with laws (including, without limitation, environmental laws);
compliance with material contractual obligations; maintenance of licenses,
permits and franchises issued or granted by any governmental authority; use of
proceeds (including anti-hoarding); payment of taxes; ERISA; maintenance of
security interests and further assurances (including with respect to security
interests in future subsidiaries and after-acquired property); annual lenders
meetings; additional grantors and guarantors; separateness of loan parties;
post-closing syndication assistance (if applicable); and interest rate
protection requirements.
 
   
 
  The Senior Credit Facility will contain such negative covenants as are usual
and customary for financings of this kind (subject to customary qualifications),
and will likely include, but not be limited to: restrictions and limitations
against incurring additional indebtedness (except for 4th Lien Debt described
above) and guarantee obligations; encumbrances, liens (other than liens securing
4th Lien Debt) and other obligations; restrictive payments (including, but not
limited to, distributions and dividends, and management, acquisition,
arrangement and other similar fees); loans and investments; mergers,
consolidations and acquisitions; sale and leaseback transactions; asset
transfers and dispositions; changes in business; hedging arrangements;
transactions with affiliates; prepayments of and amendments to indebtedness
(including, without limitation, prepayment of, and amendments to, any
subordinated debt); restrictive agreements; ownership of subsidiaries; passive
activities of Holdco; bank accounts; amendments to organizational documents;
changes in fiscal year or accounting method; negative pledge clauses and clauses
restricting subsidiary distributions and changes in the Plan and Confirmation
Order post-closing that would adversely impact the Lenders.
 
   
Financial Covenants:
  Financial covenants will likely include: minimum fixed charge coverage ratio;
maximum leverage ratio; and maximum capital expenditures.
 
   
Events of Default:
  Events of defaults will include those which are customarily found in financing
transactions of the type contemplated hereby, including, but not limited to:

Summary Terms and Conditions
Securities and investment banking services provided through CIT Capital
Securities LLC, an affiliate of CIT.

A-10



--------------------------------------------------------------------------------



 



     
 
  nonpayment of principal or reimbursement obligations when due; nonpayment of
interest, fees or other amounts; inaccuracy of representations and warranties;
violation of covenants (subject, in the case of certain affirmative covenants,
to a grace period to be agreed upon); cross-default to material indebtedness;
bankruptcy events; certain ERISA events; material judgments; actual or asserted
invalidity of any guarantee or security document, an Intercreditor Agreement or
other subordination provisions; change of control (which shall be defined to
include, without limitation, the Sponsors’ collective ownership of less than 51%
of the outstanding capital stock of Holdco or Holdco’s ownership of less than
100% of the outstanding capital stock of Parent); changes in instructions
regarding pledged bank accounts; and changes in the passive holding company
status of Holdco.
 
   
Cash Management:
  Within ninety (90) days following the Close Date, Borrowers shall implement
cash management procedures (“Post-confirmation Cash Management”) in replacement
of the cash management procedures which exist in the Chapter 11 Cases (“Existing
Cash Management”), reasonably satisfactory to CIT and Arranger, including lock
box procedures and blocked account agreements that will provide for full cash
dominion and automatic daily sweeps into a collection account controlled by CIT.
As of the Close Date, Borrowers shall arrange for the Existing Cash Management
to be utilized in connection with the Senior Credit Facility until
implementation of Post-confirmation Cash Management, provided, that, if
Borrowers propose establishing Post-confirmation Cash Management at a bank other
than the bank which currently provides Existing Cash Management, then such
replacement bank shall be satisfactory to CIT.
 
   
Costs and Expenses:
  The Borrowers shall be responsible for the payment (whether or not the
transaction contemplated hereby closes or is consummated) of all of CIT’s and
the Arranger’s reasonable costs, fees and expenses of underwriting, documenting
and closing the transaction contemplated hereby (including, without limitation,
reasonable costs, fees and expenses of outside legal counsel, travel, lodging
and similar expenses) or otherwise paid or incurred by CIT or the Arranger in
connection with the Loan Documentation or the transaction contemplated hereby,
including, but not limited to, those paid or incurred by CIT or the Arranger in
connection with the preparation, negotiation, execution and closing of the Loan
Documentation and the transaction contemplated hereby, the arrangement,
syndication and administration of the Senior Credit Facility, the creation or
perfection of liens and security interests in connection therewith, and any
amendment, modification or waiver in respect of the Loan Documentation. The
Borrowers shall also be responsible for all fees and expenses of CIT and Lenders
incurred or in connection with enforcing rights, remedies and actions taken
under the Senior Credit Facility.
 
   
Indemnification:
  The Borrowers shall indemnify and hold harmless CIT, the Arranger and the
Lenders, and their respective affiliates and, in each case, such parties’
respective directors, officers, employees, agents, representatives and
controlling persons (each being an “Indemnified Party”) from and against any and
all claims, damages, liabilities and expenses (including without limitation,
fees and expenses of counsel) that may be incurred by or asserted against such
Indemnified Party in connection with the investigation of, preparation for, or

Summary Terms and Conditions
Securities and investment banking services provided through CIT Capital
Securities LLC, an affiliate of CIT.

A-11



--------------------------------------------------------------------------------



 



     
 
  defense of any pending or threatened claim or any action or proceeding
(whether or not such Indemnified Party is a party thereto) or otherwise arising
out of or relating to any of the transactions contemplated hereby, any
commitment or similar letter issued in connection therewith, any of the Loan
Documentation, any of the transactions contemplated thereby, or any action or
omission of any Indemnified Party or other matter or thing under or in
connection with any of the foregoing, except for (with respect to any
Indemnified Party) any such claims, damages, liabilities or expenses resulting
from such Indemnified Party’s own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final nonappealable order
or judgment.
 
   
Participation and Assignment:
  The Lenders shall be permitted to assign all or a portion of their loans and
commitments with the consent, not to be unreasonably withheld, of (a) the
Parent, unless (x) the assignee is a Lender, an affiliate of a Lender or an
approved fund, or (y) an event of default has occurred and is continuing,
(b) the Agent, and (c) the Issuing Bank. In the case of partial assignments
(other than to another Lender, an affiliate of a Lender or an approved fund),
the minimum assignment amount shall be $5,000,000 (unless otherwise agreed by
the Borrowers and CIT). The Agent shall receive a processing fee of $3,500 in
connection with all assignments. The Lenders shall also be permitted to sell
participations in their loans.
 
   
Required Lenders:
  Lenders holding at least 51% of the loan exposure under the Revolving Facility
in the aggregate (the “Required Lenders”) (subject to certain customary matters
requiring unanimous Lender consent).
 
   
Amendments and Waivers:
  Subject to approval of Required Lenders party to the relevant Loan
Documentation, except that all affected Lenders must consent to increases in
commitment amounts, reductions in principal, interest and fees, extensions of
maturities and release of substantially all of the guarantors and collateral.
 
   
Yield Protection:
  The Loan Documentation shall contain customary provisions (i) protecting the
Lenders against increased costs or loss of yield resulting from changes in
reserve, tax, capital adequacy and other requirements of law and from the
imposition of or changes in withholding and other taxes and (ii) indemnifying
Lenders for “breakage costs” incurred in connection with, among other things,
any prepayment or conversion of LIBOR loans on a day other than the last day of
the interest period applicable thereto.
 
   
Governing Law and Jurisdiction:
  State of New York.
 
   
Waiver of Jury Trial:
  Such waivers as are customary for financing transactions of the type
contemplated hereby.
 
   
Administrative Agent’s Counsel:
  Otterbourg, Steindler, Houston & Rosen, P.C.

Summary Terms and Conditions
Securities and investment banking services provided through CIT Capital
Securities LLC, an affiliate of CIT.

A-12



--------------------------------------------------------------------------------



 



     
Borrowers’ and Guarantors’ Counsel:
  Kirkland & Ellis.

Summary Terms and Conditions
Securities and investment banking services provided through CIT Capital
Securities LLC, an affiliate of CIT.

A-13



--------------------------------------------------------------------------------



 



Schedule A
INTEREST RATES

     
Revolver:
  Borrowers will be required to pay interest on advances outstanding under the
Revolver at either: (i) the Prime Rate plus 7% per annum or (ii) LIBOR Rate plus
8% per annum.
 
   
Prime Rate:
  The “Prime Rate” will mean, for any day, the greatest of: (i) the rate of
interest per annum quoted by JPMorgan Chase Bank as its “prime rate” in effect
from time to time (or if such rate is at any time not available, the prime rate
so quoted by any banking institution selected by CIT), which rate is not
intended to be the lowest rate charged by any such banking institution to its
borrowers, (ii) the Federal Funds Effective Rate per annum plus 0.50% and
(iii) the 1-Month LIBO Rate on such day plus 1%. Interest on Prime Rate loans
will be computed and payable monthly in arrears on the basis of a 365 day year
and based on the actual number of days elapsed.
 
   
 
  “1-Month LIBO Rate” will mean, for any day, the greater of (i) the rate per
annum equal to the rate determined by CIT to be the offered rate that appears on
the Bloomberg BBAM Screen (or any successor thereto) that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars
(for delivery on such day) with a term equivalent to three months, determined as
of approximately 11:00 a.m. (London time) on such day (or if such day is not a
Business Day, the immediately preceding Business Day) , and (ii) the LIBOR
Floor. In the event that such rate is not available at such time for any reason,
then the “1-Month LIBO Rate” for such day shall be determined by CIT by
reference to such other comparable publicly available service for displaying the
offered rate for dollar deposits in the London interbank market as may be
selected by CIT and, in the absence of availability, such other method as may be
selected by CIT in its sole discretion.
 
   
LIBOR Rate:
  “LIBOR” will mean, for any interest period with respect to any LIBOR loan, the
rate per annum equal to the rate determined by CIT to be the offered rate that
appears on the Bloomberg BBAM Screen (or any successor thereto) that displays an
average British Bankers Association Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such interest period) with a term
equivalent to such interest period, determined as of approximately 11:00 a.m.
(London time) two (2) business days prior to the first day of such interest
period. Interest periods shall not exceed one (1) month. The Borrowers may elect
to use LIBOR provided (i) the Borrowers give CIT at least three business days
prior notice of such election and (ii) no default is then outstanding under the
Loan Documentation. Interest on LIBOR-based loans will be computed and payable
at the end of the applicable LIBOR interest period in arrears on the basis of a
360 day year and based on the actual number

Summary Terms and Conditions
Securities and investment banking services provided through CIT Capital
Securities LLC, an affiliate of CIT.

 



--------------------------------------------------------------------------------



 



     
 
  of days elapsed.
 
   
LIBOR Floor:
  LIBOR shall be subject to a floor equal to two percent (2%) per annum.
 
   
Default Interest:
  Upon the occurrence and during the continuance of an Event of Default (upon
written notice, except in the case of any bankruptcy, insolvency,
reorganization, liquidation or other similar proceeding), amounts outstanding
under the Senior Credit Facility shall bear interest at 2.00% per annum above
the rate otherwise applicable thereto and LIBOR-based loans and conversions to
LIBOR-based loans shall no longer be available. Overdue interest, fees and other
amounts shall accrue interest at 2.00% above the rate applicable to Prime Rate
loans.

Securities and investment banking services provided through CIT Capital
Securities LLC, an affiliate of CIT.

 